SUMMARY ORDER
Appellants challenge an order and judgment by the United States District Court for the Eastern District of New York (Azrack, U.S.M.J.) finding the New York City Human Resources Administration (“HRA”) and the City of New York (collectively, “Municipal Defendants”) not to be Appellants’ joint employer and accordingly granting Appellees’ cross-motion for summary judgment on that issue. We assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.
Having reviewed the factors set forth in Carter v. Dutchess Community College, 735 F.2d 8, 12 (2d Cir.1984), and Zheng v. Liberty Apparel Co., 355 F.3d 61, 72 (2d Cir.2003), as useful for assessing the economic reality of a putative employment relationship, we find based on these factors and the totality of the circumstances that there is not an employment relationship between the Appellants and the Municipal Defendants.
For this reason the judgment of the district court is AFFIRMED.